DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 4/5/2021.
Claims 1-2, 4-8, and 10-12 are amended by this Examiner’s Amendment.
Claims 1-12 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Surinder Sachar (Applicant’s Representative, Reg. No. 34,423) on4/15/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 3: replace “a temperature” with “a physical temperature”
line 4: replace “as temperature data” with “as physical temperature data”
line 9: replace “the temperature data” with “the physical temperature data”
line 11: replace “the acquired temperature data” with “the acquired physical temperature data”
line 15: replace “the temperature data” with “the physical temperature data”
line 18: replace “the temperature data” with “the physical temperature data”
line 21: replace “the acquired temperature data” with “the acquired physical temperature data”
(Currently Amended)
line 3: replace “for acquiring the temperature” with “for acquiring the physical temperature data”
(Currently Amended)
lines 2-3: replace the text of lines 2-3 with “current physical temperature data, a maximum physical temperature data in a past and a minimum physical temperature data in the past into the nonvolatile storage.”
(Currently Amended)
line 2: replace “first temperature data” with “first physical temperature data”
line 4: replace the text of line 4 with “second physical temperature data which is first-acquired while the physical temperature data is acquired”
(Currently Amended)
line 2: replace “the second temperature data” with “the second physical temperature data”
lines 3-4: replace the text of lines 3-4 with “physical temperature, and a sum of the first physical temperature data and a particular physical temperature data is not higher than the second physical temperature data.”
(Currently Amended)
line 2: replace “that detects a temperature” with “that detects a physical temperature”
line 3: replace “outputs temperature data” with “outputs physical temperature data”
line 7: replace “the temperature data” with “the physical temperature data”
line 9: replace “the acquired temperature data” with “the acquired physical temperature data”
line 13: replace “the temperature data” with “the physical temperature data”
line 16: replace “the acquired temperature data” with “the acquired physical temperature data”
line 19: replace “the temperature data” with “the physical temperature data”
line 22: replace “the acquired temperature data” with “the acquired physical temperature data”
(Currently Amended) 
line 3: replace “acquiring the temperature” with “acquiring the physical temperature data”
(Currently Amended)
replace the text of lines 3-4 with “writing a current physical temperature data, a maximum physical temperature data in a past and a minimum physical temperature data in the past into the nonvolatile storage by the controller.”
(Currently Amended)
lines 3-4: replace “first temperature data” with “first physical temperature data” 
lines 5-6: replace the text of lines 5-6 with “and second physical temperature data which is first-acquired while the physical temperature data is acquired periodically while the signal designates the first mode.”
(Currently Amended)
lines 3-5: replace the text of lines 3-5 with “shutting down the storage device by the controller when the second physical temperature data is higher than a component assurance physical temperature, and a sum of 
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application reduce power consumption of a nonvolatile storage through monitoring of physical temperature data from a temperature sensor; the physical temperature data is used to determine an amount of power to supply to the nonvolatile storage in order to change or maintain a performance mode of the nonvolatile storage.
The most similar prior art to the claimed invention is a combination of USPGPUB 2012/0235141 (“Masubuchi”) in view of USPGPUB 2017/0030777 (“Kimura”) in view of USPGPUB 2013/0169347 (“Kim”) and further in view of U.S. Patent No. 9,811,288 (“Chen”).  The combination of Masubuchi, Kimura, Kim, and Chen teaches the use of calibration information to compensate for data errors in a temperature sensor that is used to measure temperature to determine an operation mode of a storage device.  Additionally, information from the nonvolatile storage is analyzed to derive a temperature of data stored within the storage device.
The combination of Masubuchi, Kimura, Kim, and Chen neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of “…a temperature sensor that detects a physical .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135